Citation Nr: 0213855	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  00-17 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for bipolar disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972 and from March 1974 to May 1980.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 2000 by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein the veteran was granted a 
temporary total evaluation due to hospitalization exceeding 
21 days due to his service-connected psychiatric condition, 
effective from February 29, 2000, followed by continuation of 
his 50 percent rating from May 1, 2000.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The veteran's bipolar disorder more nearly approximates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

1.  The schedular criteria for a rating in excess of 50 
percent for residuals of bipolar disorder not are met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including §§ 4.7, 4.130, and Diagnostic Code 9432 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the continuation of his 50 percent 
under Diagnostic Code 9432 for bipolar disorder.  He contends 
that his bipolar disorder is more severe than currently 
evaluated, and that a higher rating should be assigned.  
After a review of the evidence, the Board finds that the 
evidence does not support his contentions.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000) (Schedule).

I.  Entitlement to an Increased Rating for Bipolar Disorder 

In 1980, service connection was granted for schizophrenia, 
rated 50 percent disabling from May 1980.  Since that time, 
the veteran's diagnosis has been changed to bipolar disorder.  
The 50 percent rating has continued, interspersed with 
temporary total ratings under 38 C.F.R. § 4.29 for 
hospitalization in excess of 21 days.  In a June 2000 rating 
decision, the veteran was granted a temporary 100 percent 
rating effective from February 29, 2000, followed by 
resumption of the 50 percent rating for bipolar disorder 
under Diagnostic Code 9432, effective from May 1, 2000.  

A 50 percent rating is assigned under Diagnostic Code 9432 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. Part 4, § 4.130, Diagnostic Code 9432 (2001).

A 70 percent rating is assigned for bipolar disorder that 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. Part 4, § 
4.130, Diagnostic Code 9432 (2001).

A 100 percent rating is assigned for residuals of bipolar 
disorder that causes total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9432 (2001).

From February 29, 2000 to April 7, 2000, the veteran was 
hospitalized due to his service-connected bipolar disorder.  
In March 2000, the examining physician stated in a treatment 
record that the veteran suffered a current manic episode with 
symptoms including paranoia, dysphoric mood, poor judgment, 
outbursts of anger, lack of behavior control, delusions, 
irritability, possible auditory hallucinations, grandiose 
thought content, and disorientation to time and place.  The 
physician also noted that the veteran's noncompliance with 
medication had caused an exacerbation of his symptoms.  Upon 
discharge in April 2000, the hospital discharge summary noted 
that the veteran was alert and oriented with no evidence of 
psychosis.  The examiner diagnosed the veteran with bipolar 
disorder in a May 2000 VA examination report.  The examiner 
stated that the veteran exhibited adequate judgment and 
insight as well as an appropriate affect and euthymic mood.  
It was reported that the veteran was casually groomed and 
displayed some restlessness during the examination.  The 
examiner also noted that the veteran had no gross impairment 
in memory.  While the veteran described suffering from 
delusions of grandeur in the past, he denied experiencing any 
hallucinations or suicidal/homicidal ideation.  An August 
2000 VA treatment record stated that the veteran complained 
of alternating manic and depressive episodes and problems 
with hyperactivity which interfered with his daily 
activities.  He also stated that he had been unable to work 
full time since a manic episode, which had occurred in 1981.   

In the May 2000 examination report the examiner stated that 
the veteran's score on the Global Assessment of Functioning 
Scale (GAF) was 50.  A score between 41-50 on the Global 
Assessment of Functioning Scale is deemed to represent 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  During his 
hospitalization March 2000, the veteran's GAF score was 
reported as 30.  A score between 21-30 is deemed to represent 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or instability to 
functioning almost all areas (e.g. stays in bed all day; no 
job, home, or friends).   

The Board finds that the evidence does not support the 
assignment of an increased rating for bipolar disorder.  
Based on the evidence discussed above, the examining 
physician reported that the veteran exhibited an exacerbation 
of his symptoms during hospitalization starting in February 
2000.  However, upon discharge, the veteran was found alert, 
oriented, and improved in April 2000.  The May 2000 
examination report stated that the veteran exhibited adequate 
insight and judgment with appropriate affect and euthymic 
mood.  While the veteran stated that he had suffered from 
delusions in the past, he denied hallucinations as well as 
suicidal or homicidal ideation during the May 2000 
examination.  This evidence shows that the veteran's bipolar 
disorder symptoms continue to meet or more nearly approximate 
the severity of occupational and social impairment needed for 
a 50 percent rating under Diagnostic Code 9432.  See 38 
C.F.R. Part 4, § 4.130, Diagnostic Code 9432 (2001), 
38 C.F.R. § 4.7.

The Board also notes that referral for consideration of an 
extraschedular rating is not appropriate.  As discussed 
above, the schedular rating criteria are not inadequate to 
rate this disability.  They provide a full range of ratings, 
up to 100 percent, but the veteran does not meet the 
schedular criteria for a higher rating.  Moreover, he does 
not present such an exceptional or unusual disability picture 
due to his bipolar disorder so as to make the application of 
the regular schedular criteria impractical.  He has not 
required frequent hospitalization for bipolar disorder nor 
does the record otherwise show that the bipolar disorder 
markedly interferes with his employment.  See 38 C.F.R. 
§ 3.321 (2001); Floyd v. Brown, 9 Vet. App. 88 (1996), 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

II.  VCAA  

A change in the law, on November 9, 2000, redefined VA's duty 
to assist and included an enhanced duty to notify the 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp.).  Implementing regulations for VCAA have been 
published.  66 Fed. Reg. 45,620 (Aug. 29,2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Except for amendments not applicable, these 
provisions of the regulations merely implement the VCAA and 
do not provide any rights other than those provided by the 
VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The RO advised the veteran of the evidence necessary to 
support his claim for entitlement to an increased rating for 
bipolar disorder.  The veteran has not indicated the 
existence of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder.  Moreover, 
the veteran has been given multiple VA examinations.  The 
Board finds that VA's duty to assist the claimant under 
applicable provisions has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)); Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

This case differs from Quartuccio, in which the Court vacated 
and remanded the Board's decision for VA to obtain additional 
records, i.e., Social Security records, and noted that 
communications from VA did not meet the standard subsequently 
erected by the VCAA, in that they did not specify who is 
responsible for obtaining which evidence.  In this case, 
there is no additional development needed.  Consequently, any 
defect in such notice would not prejudice the veteran in this 
instance.  The Board finds that VA's duties to assist the 
claimant and to notify him of the evidence necessary to 
substantiate his claim has been satisfied.


ORDER

An increased rating for residuals of bipolar disorder is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

